DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a response to applicant’s amendment filed on April 23, 2021.  Claim 1 has been amended.  No claims have been added or cancelled.  Claims 1-8 are pending in the application. Claims 5-8 have been withdrawn as being directed to a non-elected invention.

Response to Amendment
	Rejections under 35 USC § 103 of Claims 1-4 have been withdrawn in view of applicant’s amendments.  However, upon further search and consideration, new grounds of rejection have been made. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Bischof et al. (US Pat. Pub. No. 2017/0282124, hereinafter Bischof).
In regards to Claim 1, Bischof discloses an exhaust gas control apparatus (#100), comprising: 
a honeycomb substrate (#101) having a porous partition wall (#106) demarcating a plurality of cells extending from an inflow side end surface (#102) to an outflow side end surface (#104), the plurality of cells including an inflow cell (#108) and an outflow cell (#110) adjacent to each other with the partition wall (#106) sandwiched between the inflow cell (#108) and the outflow cell (#110) (see figures 1-2, and paragraph [0032]);
a first sealing part (#114) provided at an outflow side end of the inflow cell (#108) (see figures 1-2 and paragraphs [0032] and [0066]), and 
a second sealing part (#112) provided at an inflow side end of the outflow cell (#110) (see figure 2 and paragraphs [0032] and [0066]); and 
a catalyst layer provided on the partition wall (#106) (see paragraph [0036]), 
wherein the inflow cell (#108) is opened at an inflow side end (#102) (see figures 1-2 and paragraph [0032]), 
the inflow cell (#108) is sealed with the first sealing part (#114) at the outflow side end (#104) (see figures 1-2 and paragraphs [0032] and [0066]), 
the outflow cell (#110) is sealed with the second sealing part (#114) at the inflow side end (#102) (see figures 1-2 and paragraphs [0032] and [0066]), 
the outflow cell (#110) is opened at an outflow side end (#104) (see figures 1-2 and paragraphs [0032] and [0066]),
at least one of the first sealing part (#114) and the second sealing part (#114) is an OSC material-containing sealing part containing an OSC material and a sealant (see paragraphs [0041]-[0043]; Bischof discloses wherein the active material in the active plugs (#114) can be an on board diagnosis oxygen storage material and/or ceria:zirconia solid solution material, ceria and zirconia multi-phase material, or mixtures thereof.);
a concentration of the OSC material in the OSC material-containing sealing part is uniform in an extending direction (see paragraphs [0041]-[0043] and [0052]-[0053]; Bischof discloses that the materials for the plugs as mixed thoroughly together to provide a flowable paste-like consistency to the composition and this composition is applied to the honeycomb as plugging material to plug the selected channels to form a wall-flow filter.  Therefore, it is reasonably asserted, absent evidence to the contrary, that the concentration of OSC material is uniform in an extending direction, as claimed by the applicant.); and
wherein a material of the honeycomb substrate is at least one of cordierite. silicon carbide and aluminum titanate, or stainless steel (see paragraph [0033]).
In regards to Claim 2, Bischof discloses the exhaust gas control apparatus as recited in claim 1. Although Bischof is silent in regards to wherein the OSC material has a peak of H2 consumption, in the H2 consumption obtained by heating the OSC material at 2 gas and 95% by volume of N2 gas, in a range of 500°C or more and 650°C or less, Bischof discloses substantially the same exhaust gas control apparatus with substantially similar OSC material as claimed by the applicant.  Therefore, it is reasonably expected, absent evidence to the contrary, that Bischof’s OSC material will function is the same manner as claimed by the applicant, as it has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed functions are considered prima facie obvious.  Also, it has been held that a chemical composition and its properties are inseparable, and therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are reasonably present.  See MPEP 2112.01.
In regards to Claim 3, Bischof discloses the second sealing part (#114) is the OSC material-containing sealing part (see figures 1-2 and paragraphs [0032], [0041]-[0043] and [0066]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bischof in view of Nomura et al. (US Pat. Pub. No. 2017/0122176, hereinafter Nomura).
In regards to Claim 4, Bischof discloses the exhaust gas control apparatus as recited in claim 1, but fails to disclose an upstream control apparatus disposed on an upstream side in an exhaust gas passage and upstream a downstream control apparatus, which is the exhaust gas control apparatus as claimed in claim 1.
However, Nomura teaches an exhaust gas purification device comprising a three-way catalyst (#5), i.e. upstream control apparatus, in an exhaust gas passage (#4) and a particulate filter (#6), i.e. downstream control apparatus, which comprises a substrate of wall flow structure having a porous partition wall and a catalyst layer held in the internal walls of the partition wall, wherein the catalyst layer contains an OSC material having oxygen storage capacity as a carrier and a noble metal catalyst supported on the OSC material (see figure 1 and paragraphs [0007], [0009] and [0029]-[0031]). 


Response to Arguments
Applicant’s arguments with respect to Claims 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JELITZA M PEREZ/Primary Examiner, Art Unit 1796